Citation Nr: 1810182	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for obstructive sleep apnea.

2.  Entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for lumbar spine degenerative disc disease.

3.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

4.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, degenerative joint disease for the period prior to August 21, 2017.

5.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, degenerative joint disease for the period prior to August 21, 2017.

6.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, degenerative joint disease for the period since September 14, 2017.

7.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, degenerative joint disease for the period since September 14, 2017.

8.  Entitlement to an evaluation in excess of 20 percent for a right knee disability, degenerative joint disease for the period from August 21, 2017 to September 13, 2017.

9.  Entitlement to an evaluation in excess of 20 percent for a left knee disability, degenerative joint disease for the period from August 21, 2017 to September 13, 2017.

10.  Propriety of the assignment of a separate noncompensable rating for instability of the right knee for the period since September 14, 2017.

11.  Propriety of the assignment of a separate noncompensable rating for instability of the left knee for the period since September 14, 2017.

12.  Propriety of the assignment of a separate rating in excess of 20 percent for instability of the right knee for the period from August 21, 2017 to September 13, 2017.

13.  Propriety of the assignment of a separate rating in excess of 20 percent for instability of the left knee for the period from August 21, 2017 to September 13, 2017.

14.  Entitlement to total disability based upon individual unemployability (TDIU) for the period prior to July 5, 2016.


REPRESENTATION

Veteran represented by:	Chuck Pardue, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013, December 2016, September 2017 and December 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  

In June 2016 the Board remanded these issues for additional development.

In the December 2017 rating decision, the RO granted increased 20 percent ratings, effective from August 21, 2017 to September 13, 2017 for left and right knee disabilities, granted separate initial 20 percent evaluations for instability of the left and right knees, effective August 21, 2017 to September 13, 2017, granted separate initial noncompensable evaluations for instability of the left and right knees, effective September 14, 2017 and granted entitlement to a TDIU, effective July 5, 2016.

The Board notes that the increase from 10 to 20 percent for the bilateral knee disabilities did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to ratings in excess of 20 percent for the period from August 21, 2017 to September 13, 2017 for right and left knee disabilities remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

With regard to the issues of propriety of the assignment of separate 20 and noncompensable ratings for instability of the right and left knees, these issues are part and parcel of the Veteran's higher rating claims for bilateral knee disabilities.  Accordingly, the propriety of these separate ratings is listed on the title page of this decision.

Additionally, as the grant of a TDIU from July 5, 2016 does not constitute a full grant of the benefit sought, the issue of entitlement to a TDIU prior to July 5, 2016 remains on appeal.  See AB v. Brown, supra. 

The issues of entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for obstructive sleep apnea, entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for lumbar spine degenerative disc disease, entitlement to an initial rating in excess of 30 percent for depressive disorder and entitlement to a TDIU for the period prior to July 5, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to August 21, 2017, the Veteran's right knee disability was not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

2.  For the period prior to August 21, 2017, the Veteran's left knee disability was not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

3.  For the period since August 21, 2017, the Veteran's right knee disability is manifested by additional functional loss due to flare-ups that result in weakness, limited motion, and additional pain.

4.  For the period since August 21, 2017, the Veteran's left knee disability is manifested by additional functional loss due to flare-ups that result in weakness, limited motion, and additional pain.

5.  For the period since August 21, 2017, the Veteran's right knee disability has not been manifested by a marked knee disability or flexion limited to 15 degrees or less

6.  For the period since August 21, 2017, the Veteran's left knee disability has not been manifested by a marked knee disability or flexion limited to 15 degrees or less.

7.  For the period since August 21, 2017, the Veteran's right knee has been demonstrated by moderate lateral instability.

8.  For the period since August 21, 2017, the Veteran's left knee has been demonstrated by moderate lateral instability.

9.  For the period since August 21, 2017, the Veteran's instability of the right knee had been demonstrated to be no more than moderate in severity.

10.  For the period since August 21, 2017, the Veteran's instability of the left knee had been demonstrated to be no more than moderate in severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability, for the period prior to August 21, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for a rating in excess of 10 percent for a left knee disability, for the period prior to August 21, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

3.  The criteria for a 20 percent rating for a right knee disability for the period since August 21, 2017, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for a 20 percent rating for a left knee disability for the period since August 21, 2017, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

5.  The criteria for a rating in excess of 20 percent for a right knee disability, for the period since August 21, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

6.  The criteria for a rating in excess of 20 percent for a left knee disability, for the period since August 21, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

7.  The criteria for a 20 percent rating for instability of the right knee for the period since August 21, 2017, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

8.  The criteria for a 20 percent rating for instability of the left knee for the period since August 21, 2017, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

9.  The criteria for a rating in excess of 20 percent for instability of the right knee for the period from August 21, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

10.  The criteria for a rating in excess of 20 percent for instability of the left knee for the period from August 21, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a March 2013 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his bilateral knee disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran filed a claim for an increased rating for his service-connected right and left knee disabilities which was received by VA in June 2012.

The Veteran is currently assigned 10 percent disability ratings for the periods prior to August 21, 2017 and since September 14, 2017 and is currently assigned 20 percent disability ratings for the period from August 21, 2017 to September 13, 2017 for degenerative joint disease of the right and left knees under Diagnostic Code 5260.

Additionally, the Veteran is currently assigned initial 20 percent ratings for the period from August 21, 2017 to September 13, 2017 and assigned initial noncompensable ratings for the period since September 14, 2017 for instability of the right and left knees under Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2017). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in March 2013.  It was noted that the Veteran had degenerative joint disease and chondromalacia of both knees.  The Veteran reported having limited standing, walking and bending along with continuous pain.  He currently was receiving knee injections.  He reported flare-ups that resulted in pain, swelling, locking and instability.  On examination, right and left knee flexion was from 0 to 140 degrees or greater with no objective evidence of painful motion.  Right and left knee extension exhibited 0 degrees of hyperextension with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and there was no additional loss of range of motion of the left or right knee and lower leg following the testing.  The Veteran also did not have any functional loss or functional impairment of the right or left knees.  There was no pain on palpation of either knee.  Muscle strength and joint stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation and the Veteran did not use assistive devices.  The examiner noted that the Veteran's bilateral knee disability impacted his ability to work as he was limited in his ability to do prolonged walking.  The examiner again noted that there was no pain associated with movement, flare-ups and/or repetitive use over time.  

The Veteran underwent a VA examination in July 2015.  The examiner noted that the Veteran had bilateral knee arthritis.  The Veteran reported flare-ups as he had increased pain with associated swelling along with numbness and instability.  He also reported that his bilateral knee disabilities affected his ability to walk, bend, squat, climb, knee or lift over 100 pounds.  He also reported that he could not do any of the yard work or sports that he used to do.  He had been receiving knee injections at VA over the past 2 to 3 years with only temporary relief.  On examination flexion of the left and right knee was from 0 to 70 degrees while extension of the left and right knee was from 70 to 0 degrees.  There was joint line tenderness and evidence of pain with weight bearing.  There was no evidence of crepitus.  There was also pain noted on examination which caused functional loss and the Veteran's abnormal range of motion resulted in difficulty with standing and prolonged ambulation.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time and flare ups as he was limited by pain.  After repetitive use, the Veteran's flexion was 0 to 70 degrees and extension was from 70 to 0 degrees for both the right and left knee.  The Veteran had less movement than normal, disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing was normal and there was no atrophy or ankylosis.  Stability testing was normal and there was no effusion.  The Veteran occasionally used a wheelchair, regularly used a cane and constantly used a brace reportedly for bilateral knee stability and pain relief.  The Veteran's bilateral knee disability impacted his ability to perform any type of occupational task as the Veteran reported that he lost his job in November 2013 because he could no longer do his duties as he had difficulty with prolonged standing or walking.

The Veteran underwent a VA examination in November 2016.  The Veteran reported that he had constant pain in both knees as well as swelling and stiffness.  He had been treated with physical therapy and injections which provided only temporary relief.  He also did pool therapy which helped some.  He wore a brace regularly on both knees, used a cane and also used a wheelchair during flare-ups.  He reported that he had been unemployed from his former job as a machinery repairman since November 2013 due to his bilateral knee pain.  The Veteran reported flare-ups where he was immobile and had to use his wheelchair.  He reported functional loss and functional impairment as he indicated that he could no longer do yard work, was no longer employed, had trouble walking more than 1/8 of a mile and had trouble kneeling, stooping or standing for more than 10 to 15 minutes.  On examination, flexion of the right knee was from 0 to 55 degrees and extension was from 55 to 0 degrees.  Flexion of the left knee was from 0 to 60 degrees and extension was from 60 to degrees.  There was pain noted on the examination which caused functional loss.  There was pain on weight bearing and tenderness at the joint line bilaterally.  There was also crepitus.  The Veteran did not perform repetitive use testing as he indicated that he was unable to maneuver due to pain.  The examiner indicated that he was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time and flare ups because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Veteran also had disturbance with locomotion and difficulty with standing.  Muscle strength testing was normal and there was no atrophy or ankylosis.  Stability testing was normal and there was no effusion.  The examiner also noted that there was no evidence of swelling of either knee on physical examination.  The Veteran's gait was slow and mildly antalgic.  The Veteran occasionally used a wheelchair, regularly used a cane and constantly used a brace.  The Veteran's bilateral knee disability impacted his ability to perform any type of occupational task as he could not perform physical work activities that required running, jumping, kneeling, squatting, climbing ladders or prolonged periods of weightbearing activities.  There were no apparent limitations on his ability to perform sedentary work activities as long as he had room to stretch his legs and take periodic breaks to stand and stretch his legs.  

An August 2017 Disability Benefits Questionnaire noted that the Veteran had bilateral knee arthritis and bilateral knee instability.  The Veteran reported that during flare-ups, his knee pain was 10/10 on a pain scale and he could hardly do anything because his pain was so bad.  He reported that his average pain level was 7/10 on the pain scale and that his knees interfered with everything that he wanted to do.  The Veteran reported that his knees made it difficult to walk normally or stand for any length of time and even hurt when he was sitting down.  Flexion of the right and left knees were from 0 to 30 degrees and extension of both knees was 0 degrees. After repetitive use testing, flexion was from 0 to 25 degrees and extension was 0 degrees for both the right and left knees.  The right and left knee joints were tender to palpation and the range of motion movements were painful with active, passive, weight bearing and non-weight bearing.  The physician noted that the Veteran had less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, interference with standing and interference with sitting.  During flare-ups, there was an additional loss limitation of 5 degrees for both the left and right knees as there was pain, fatigue, weakness, lack of endurance and incoordination.  Muscle strength testing was 4/5 for flexion.  There was no atrophy or ankylosis.  The physician noted that there was a history of moderate lateral instability of both knees as well recurrent effusions.  Joint stability testing demonstrated anterior, medial and lateral instability in both knees.  The Veteran occasionally used a wheelchair and constantly used braces and a cane.  The physician indicated that due to the acute and chronic symptoms of the bilateral knee disability, especially during frequent flare-ups (at least once weekly), which interfered with sitting and standing due to pain, the Veteran was unable to perform any type of sedentary or physical occupational task. 

The Veteran underwent a VA examination in September 2017.  The Veteran reported daily pain of 8/10 on the pain scale.  He did not report flare-ups.  He had functional loss as the examiner noted that a limited range of motion of the knees is in itself a functional limitation.  On examination, flexion of the right knee was from 0 to 45 degrees and extension was from 45 to 0 degrees.  Flexion of the left knee was from 0 to 50 degrees and extension was from 50 to 0 degrees.  The examiner noted that pain was noted on the examination which caused functional loss.  There was evidence of pain with weight bearing as well as crepitus.  The Veteran also reported that he had tenderness over the entire right and left knees when palpated by the examiner.  He was unable to perform repetitive use testing as he reported that his knees hurt too much to do these repetitions.  The examiner noted that she was unable to say without resorting to mere speculation as to whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint was repeatedly used over time as there really was no way to predict functional ability during a flare-up when it was not witnessed as it would be subjective, presumptive and speculative at best.  The Veteran had a disturbance of locomotion and an interference with sitting and standing as he could not sit, stand or walk without intense pain for any length of time.  Muscle strength testing was normal and there was no atrophy or ankylosis.  Stability testing was normal and there was no effusion.  The Veteran constantly used braces and a cane.  The Veteran's bilateral knee disability impacted his ability to perform any type of occupational task.  The examiner noted that the Veteran was currently unemployed but even if he were not unemployed, he could not do physical employment due to his right and left knees.  He could not do repetitive bending and stooping, walking and lifting objects over 15 to 20 pounds in weight.  He had pain with sitting for sedentary employment and could not drive due to the pain medication that he was taking for his bilateral knees.

A. Period Prior to August 21, 2017

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's right and left knee disabilities do not warrant disability ratings in excess of 10 percent for the period prior to August 21, 2017.  

The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in his right or left knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

As noted above, that right knee pain range of motion was, at its worst, 0 to 55 degrees on the right on VA examination in November 2016.  His extension was limited to 55 to 0 degrees.   On the same examination, his left knee pain range of motion was, at its worst, 0 to 60 degrees on the left while his extension was limited to 60 to 0 degrees.   

Therefore, because right and left knee flexion is not limited to 30 degrees or less and right and left knee extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Notably, the March 2013, July 2015 and November 2016 VA examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners,  to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use (with the exception of the November 2016 examination).  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the VA examinations, the Veteran reported having less movement than normal, disturbance of locomotion, interference with sitting and interference with standing.  

While the VA examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiners explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds these explanations adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  

The Board also notes that while the November 2016 VA examiner reported that the Veteran was unable to perform repetitive use testing because "his pain is so severe", the Board notes that the Veteran was able to perform repetitive use testing on the July 2015 VA examination which was only a little over a year before the November 2016 VA examination, but also demonstrated that there was no additional loss of function or range of motion after repetitive use testing.

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the April 2013, July 2015 and November 2016 VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 10 percent or 20 percent for the period prior to August 21, 2017.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point for the period prior to August 21, 2017. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Additionally, while the Veteran presented with complaints of instability of the bilateral knees, there is no showing of instability as the March 2013, July 2015 and November 2016 VA examination reports all showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the knees for the period prior to August 21, 2016.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a left or right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, as the preponderance of the evidence is against the claims for ratings in excess of 10 percent for service-connected right and left knee disabilities for the period prior to August 21, 2017, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B.  In Excess of 10 Percent for the Period Since September 14, 2017

As noted above, the Veteran has current 10 percent rating evaluations for his service-connected right and left knee disabilities for the period since September 14, 2017 under Diagnostic Code 5260.

Based on the reported symptomatology of the Veteran's limitation of motion and reported functional impairment and flare-ups at his September 2017 VA examination, the Board finds that when affording the Veteran the benefit of the doubt, that a 20 percent rating is warranted for the Veteran's service-connected right and left knee disabilities for the period since August 21, 2017.  

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate flexion limited to 30 degrees.  On the September 2017 VA examination, flexion limited to 30 degrees was not demonstrated as flexion of the right knee was from 0 to 45 degrees and flexion of the left knee was from 0 to 50 degrees.  

However, the examiner also noted that pain was noted on the examination which caused functional loss and the Veteran also had a disturbance of locomotion and an interference with sitting and standing as he could not sit, stand or walk without intense pain for any length of time.  Additionally, it was noted that the Veteran constantly used braces and a cane while the examiner indicated that the Veteran's bilateral knee disability impacted his ability to perform any type of occupational task as he could not do physical employment due to his right and left knees as he could not do repetitive bending and stooping, walking and lifting objects over 15 to 20 pounds in weight.  

Based on the reported symptomatology of the Veteran's reported functional impairment at his September 2017 VA examination, the Board finds that when affording the Veteran the benefit of the doubt that uninterrupted 20 percent ratings are warranted for the Veteran's right and left knee disabilities, effective August 21, 2017 are warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

C.  In Excess of 20 Percent From August 21, 2017 

As a result of the above determinations, the Veteran has current 20 percent disability ratings for his right and left knee disabilities for the period since August 21, 2017.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation in excess of 20 percent.

For the period since August 21, 2017, the Veteran notably did not demonstrate flexion limited to 15 degrees or extension limited to 20 degrees in his right or left knee to warrant a rating in excess of 20 percent under Diagnostic Codes 5260 or 5261.  

As noted above, that right and left knee pain range of motion was, at its worst, 0 to 25 degrees and his extension was limited to 0 degrees on the August 2017 Disability Benefits Questionnaire.  

Therefore, because right and left knee flexion is not limited to 15 degrees or less and right and left knee extension is not limited to 20 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board again notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Notably, the September 2017 VA examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and attempts to test to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  

While the Veteran did not report flare-ups on his September 2017 VA examination, the August 2017 Disability Benefits Questionnaire noted that during flare-ups the Veteran experienced pain, fatigue, weakness, lack of endurance and incoordination that resulted in 5 degrees of additional limitation in range of motion.  The physician also reported that the Veteran's flare-ups interfered with his ability to sit or stand due to pain.

The Board finds that the reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the Disability Benefit Questionnaire and VA examination, the Veteran reported having less movement than normal, disturbance of locomotion, interference with sitting and interference with standing.  

While the September 2017 VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds these explanations adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  

The Board also notes that while the September 2017 VA examiner reported that the Veteran was unable to perform repetitive use testing because his knees would "hurt too much", the Veteran was able to perform repetitive use testing on the August 2017 Disability Benefits Questionnaire VA examination which was less than a month before the September 2017 VA examination.  This again also demonstrated that there were only 5 degrees of additional loss of function or range of motion after repetitive use testing.

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the August 2017 Disability Questionnaire and September 2017 VA examination.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 20 percent for the period since August 21, 2017.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 30 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for higher ratings at any point for the period since August 21, 2017. 

Given the above, further examination or opinion is unnecessary and higher disability ratings are not warranted.  

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a left or right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, as the preponderance of the evidence is against the claims for ratings in excess of 20 percent for service-connected right and left knee disabilities for the period since August 21, 2017, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Period Since September 14, 2017 for Instability

As noted above, for the period since September 14, 2017, the Veteran has current initial noncompensable evaluations for instability of the right and left knees under Diagnostic Code 5257.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 20 percent ratings, but no higher, for left knee instability and right knee instability are warranted for the period since August 21, 2017.

Notably, while the Veteran reported instability which required the constant use of braces, on VA examination in September 2017, stability testing was normal and there was also no evidence of subluxation or dislocation.

However, the examiner also noted that the Veteran had functional loss as the examiner noted that a limited range of motion of the knees is in itself a functional limitation as well as a disturbance of locomotion and an interference with sitting and standing as he could not sit, stand or walk without intense pain for any length of time.  The examiner also opined that the Veteran's bilateral knee disability impacted his ability to perform any type of occupational task the Veteran could not do physical employment due to his right and left knees. Additionally, the examiner again noted that the Veteran constantly used braces and a cane as a result of his knee disabilities.

As a result, when affording the Veteran the benefit of the doubt, the Board finds that moderate recurrent subluxation was demonstrated as the Veteran's instability of the left and right knee disabilities were moderately severe for period since August 21, 2017.

E. Excess of 20 percent for Instability

As noted above, for the period since August 21, 2017, the Veteran has current initial 20 percent disability evaluations for instability of the right and left knees under Diagnostic Code 5257.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that initial evaluations in excess of 20 percent are not warranted for the Veteran's instability of the right and left knees for the period since August 21, 2017.

As noted above, to warrant a 30 percent disability rating under Diagnostic Code 5257, severe recurrent subluxation or lateral instability must be demonstrated.  

For the period since August 21, 2017, severe recurrent subluxation or lateral instability has not been shown.  

The August 2017 Disability Benefits Questionnaire noted that the Veteran had bilateral knee instability.  The physician also specifically indicated that there was a history of moderate lateral instability of both knees as well recurrent effusions.  While the physician reported that the Veteran's joint stability testing demonstrated anterior, medial and lateral instability in both knees, it was also noted that there was no history of recurrent subluxation or dislocation.

The Board additionally notes that on VA examination in September 2017, stability testing was normal and there was also no evidence of subluxation or dislocation.

Additionally, while the physician who completed the August 2017 Disability Benefits Questionnaire noted that Veteran was unable to perform any type of sedentary or physical occupational task as a result of his knees, the Board again notes that the Veteran is also service connected for degenerative arthritis of the left and right knees and the probative evidence does not demonstrate any severe recurrent subluxation or lateral instability of the right and left knees.

The Board finds that the Veteran was competent and credible in his reporting of his right and left knee instability.  The Board, nevertheless, ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of severe instability in his right or left knee.  Winsett v. West, 11 Vet. App. 420   (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

As the record only demonstrates at most moderate instability for the right and left knees, initial evaluations in excess of 20 percent is not warranted for the period since August 21, 2017.  

Accordingly, as the preponderance of the evidence is against the claims for initial ratings in excess of 20 percent for service-connected instability of the right and left knees for the period since August 21, 2017, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for a right knee disability, degenerative joint disease for the period prior to August 21, 2017 is denied.

Entitlement to an evaluation in excess of 10 percent for a left knee disability, degenerative joint disease for the period prior to August 21, 2017 is denied.

Entitlement to a 20 percent for a right knee disability for the period since August 21, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a 20 percent for a left knee disability for the period since August 21, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an evaluation in excess of 20 percent for a right knee disability, degenerative joint disease for the period since August 21, 2017 is denied.

Entitlement to an evaluation in excess of 20 percent for a left knee disability, degenerative joint disease for the period since August 21, 2017 is denied.

Entitlement to an initial rating of 20 percent, for right knee instability for the period since August 21, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent, for left knee instability for the period since August 21, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent, for right knee instability for the period since August 21, 2017 is denied.

Entitlement to an initial rating of 20 percent, for left knee instability for the period since August 21, 2017 is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

In a December 2016 decision, the Board, in part, granted service connection for a depressive disorder at an initial 30 percent disability evaluation, effective July 5, 2016.

In August 2017, the Veteran filed a notice of disagreement (NOD) as to the September 2017 rating decision regarding the initial 30 percent disability evaluation for depressive disorder.

As a result, while the Veteran expressed disagreement with the December 2016 rating decision, it appears that no subsequent statement of the case was ever issued.  

Similarly, in a September 2017 decision, the Board, in part, granted service connection for an obstructive sleep apnea disability at an initial 50 percent disability rating, effective July 5, 2016 and granted service connection for a lumbar spine disability at an initial 40 percent disability rating, effective July 5, 2016.

In October 2017, the Veteran filed an NOD as to the September 2017 rating decision regarding the effective date for the grant of service connection for the sleep apnea and lumbar spine disabilities.

As a result, while the Veteran expressed disagreement with the September 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for obstructive sleep apnea, entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for lumbar spine degenerative disc disease and entitlement to an initial rating in excess of 30 percent for depressive disorder remain pending in appellate status and require further action.  See 38 U.S.C. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Additionally, the Board notes that further development and adjudication of the Veteran's claims for entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for obstructive sleep apnea, entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for lumbar spine degenerative disc disease and entitlement to an initial rating in excess of 30 percent for depressive disorder may provide evidence in support of his claim for TDIU for the period prior to July 5, 2016.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for obstructive sleep apnea, entitlement to an effective date earlier than July 5, 2016 for the grant of service connection for lumbar spine degenerative disc disease and entitlement to an initial rating in excess of 30 percent for depressive disorder, including citation to all relevant law and regulation pertinent to the claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  After the above development has been completed, readjudicate the claim of entitlement to a TDIU for the period prior to July 5, 2016.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


